           Case 2:20-mj-10059-MAH Document 14 Filed 03/17/20 Page 1 of 1 PageID: 40
                                  UNITED STATES DISTRICT CouRT
                                                      for the
                                               District of New Jersey

                                    MAGISTRATE’S COURTROOM MINUTES


                                                                 MAGISTRATE JUDGE: EDWARD S. KIEL
            UNITED STATES OF AMERICA
                                          Plaintiff              CASE NO. 2:20-mj-10059-MAH-1

                             V.                                  DATE Of PROCEEDiNGS: 3/17/2020

                       JOSE TORRES
                                                                  DATE OF ARREST:
                                         Defendant


PROCEEDINGS: Appointment of CounseL/Bail Heari&
   COMPLAINT                                                    LI TEMPORARY COMMITMENT
,ADWSED OF RIGHTS                                               LI CONSENT TO DETENTION WITH RIGHT TO MAKE A
LJ ORDER Of DETENTION                                           LI BAIL APPLICATION AT A LATER T.pvw
LI APPT. OF COUNSEL: L I AFPD     I    I CIA                    LI BAIL DENIED DEFENDANT REMANDED TO CUSTODY
                                                                               -




LI PRELIMINARY HEARING WAIVED ON THE RECORD                     LI BAIL SET:
LI CONSENT TO MAGISTRATE’S JURISDICTION                               L] UNSECURED BOND
LI PLEA ENTERED: I    I GUILTY I    I NOT GUILTY                      [] SURETY BOND SECURED BY CASH/PROPERTY
LI PLEA AGREEMENT                                               LI TRAVEL  RESTRICTED____________________
LI RULE II FORM                                                 LI REPORT  TO PRETRIAL SERVICES
LI FiNANCIAL AFFIDAVIT EXECUTED                                 LI DRUG  TESTING AND/OR TREATMENT
LI OTHER:                                                       LI MENTAL   HEALTH TESTING AND/OR TREATMENT
                                                                LI SURRENDER   AND/OR OBTAIN NO PASSPORT
                                                                LI SEE ORDER  SETTING CONDITIONS Of RELEASE FOR
                                                                   ADDITIONAL CONDITIONS

 NEARING SET FOR:
                                                                 DATE:
LI PRELIMINARY/REMOVAL HRG.                                      DATE:
LI DETENTION/BAIL HRG.                                           DATE:
LI TRIAL: I  ICOURT I   IJURY
                                                                 DATE:
LI SENTENCING                                                    DATE:
LI OTHER:____

APPEARANCES:


AUSA:    EMMA SPIRO

DEFT. COUNSEL:     LISA M. MACK

PROBATION:_______________

INTERPRETER
                 Language:


TIME COMMENCED:__11:55 AM
TIME TERMINATED:__12:50 PM
                                                                                    Anthony Sodono
CDNO:
                                                                                   DEPUTY CLERK
